Citation Nr: 0610354	
Decision Date: 04/10/06    Archive Date: 04/26/06

DOCKET NO.  03-04 995	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 30 
percent for ulnar palsy, status post shell fragment wound, 
left arm.

2.  Entitlement to an initial evaluation in excess of 10 
percent for scars, status post shell fragment wound, left 
arm.

3.  Entitlement to an initial compensable evaluation for 
residuals, fracture, status post shell fragment wound with 
retained foreign bodies, left zygomatic arch.

4.  Entitlement to an initial compensable evaluation for 
shell fragment wound, status post repair, lacerated brachial 
artery, left arm.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. J. N. Driever, Counsel


INTRODUCTION

The veteran had active service from July 1965 to January 
1969.  

These claims come before the Board of Veterans' Appeals 
(Board) on appeal of a February 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Houston, Texas.  

The Board remanded these claims to the RO via the Appeals 
Management Center (AMC) in Washington, D.C., in December 
2004.  For the reason noted below, the Board again remands 
the claim of entitlement to an initial compensable evaluation 
for shell fragment wound, status post repair, lacerated 
brachial artery, left arm, to AMC for additional action.

In a written statement received at the RO in December 2003, 
the veteran appears to be claiming entitlement to VA benefits 
based on his alleged exposure to high levels of noise during 
active service.  The Board refers this matter to the RO for 
appropriate action.


FINDINGS OF FACT

1.  VA provided the veteran adequate notification and 
assistance with regard to all claims now being decided.

2.  The veteran is right handed.

3.  The veteran has damage to his ulnar and median nerves 
secondary to his 
in-service shell fragment wounds.  

4.  The veteran has no more than severe incomplete paralysis 
of the minor ulnar nerve.  

5.  The veteran has no more than mild incomplete paralysis of 
the minor median nerve.  

6.  Scars on the veteran's left arm are deep and tender on 
pressure and involve underlying tissue loss, but are well 
healed and linear, cause no functional limitation of the left 
arm, and do not involve an area exceeding 12 square inches or 
77 square centimeters.  

7.  The sole residual of the fracture of the left zygomatic 
arch with a retained fragment is a well-healed, asymptomatic, 
superficial, one-inch scar, which involves irregular skin, 
but causes no functional loss and is not disfiguring.


CONCLUSIONS OF LAW

1.  The criteria for entitlement to an initial evaluation in 
excess of 30 percent for ulnar palsy, status post shell 
fragment wound, left arm, have not been met.  38 U.S.C.A. §§ 
1155, 5102, 5103, 5103A (West 2002); 38 C.F.R. §§ 3.159, 4.1-
4.14, 4.124a, Diagnostic Code 8516 (2005).

2.  The criteria for entitlement to a separate 10 percent 
evaluation for median nerve damage, status post shell 
fragment wound, left arm, have been met.  38 U.S.C.A. 
§§ 1155, 5102, 5103, 5103A (West 2002); 38 C.F.R. §§ 3.159, 
4.1-4.14, 4.124a, Diagnostic Code 8515 (2005).



3.  The criteria for entitlement to an initial evaluation in 
excess of 10 percent for scars, status post shell fragment 
wound, left arm, have not been met.  38 U.S.C.A. 
§§ 1155, 5102, 5103, 5103A (West 2002); 38 C.F.R. §§ 4.1-
4.14, 4,118, Diagnostic Codes 7801-7805 (2005); 38 C.F.R. 
§ 4.118, Diagnostic Codes 7803-7805 (2001).

4.  The criteria for entitlement to an initial compensable 
evaluation for residuals, fracture, status post shell 
fragment wound with retained foreign bodies, left zygomatic 
arch, have not been met.  38 U.S.C.A. §§ 1155, 5102, 5103, 
5103A (West 2002); 38 C.F.R. §§ 4.1-4.14, 4,118, Diagnostic 
Codes 7800-7805 (2005); 38 C.F.R. § 4.118, Diagnostic Codes 
7800, 7803-7805 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duties to Notify and Assist

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002), became law.  Regulations 
implementing the VCAA were then published at 
66 Fed. Reg. 45,620, 45,630-32 (August 29, 2001) and codified 
at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 (2005).  The 
VCAA and its implementing regulations are applicable to this 
appeal.

The VCAA and its implementing regulations provide that VA 
will assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify the claimant and 
the claimant's representative, if any, of the information and 
medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion 
of the evidence the claimant is to provide and which portion 
of the evidence VA will attempt to obtain on the claimant's 
behalf.

The United States Court of Appeals for Veterans Claims 
(Court) has mandated that VA ensure strict compliance with 
the provisions of the VCAA.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  In this case, with regard to the 
claims now being decided, VA has strictly complied with the 
notification and assistance provisions of the VCAA such that 
the Board's decision to proceed in adjudicating these claims 
does not prejudice the veteran in the disposition thereof.  
See Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993). 

A.  Duty to Notify

The Court has indicated that notice under the VCAA must be 
given prior to an initial unfavorable decision by the agency 
of original jurisdiction.  In Pelegrini v. Principi 
(Pelegrini II), 18 Vet. App. 112, 119-20 (2004), the Court 
specifically held that the VCAA requires VA to provide 
notice, consistent with the requirements of 38 U.S.C.A. § 
5103(A), 38 C.F.R. § 3.159(b), and Quartuccio, that informs 
the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim, (2) that VA 
will seek to provide, and (3) that the claimant is expected 
to provide.  In what can be considered a fourth element of 
the requisite notice, the Court further held that, under 38 
C.F.R. § 3.159(b), VA must request the claimant to provide 
any evidence in his possession that pertains to the claim.  
Id. at 120-21.  The Court clarified that VA's regulations 
implementing amended section 5103(a) apply to cases pending 
before VA on November 9, 2000, even if the RO decision was 
issued before that date, and that, where notice was not 
mandated at the time of the initial RO decision, it was not 
error to provide remedial notice after such initial decision.  
Id. at 120, 122-24. 

During the course of this appeal, on March 3, 2006, the Court 
held that the aforementioned notice requirements apply to all 
five elements of a service connection claim, including: (1) 
veteran status; (2) existence of disability; (3) a connection 
between service and disability; (4) degree of disability; and 
(5) effective date of disability.  Dingess/Hartman v. 
Nicholson, Nos. 01-1917 and 02-1506, slip op. at 14 (U.S. 
Vet. App. Mar. 3, 1996).  The Court further held that notice 
under the VCAA must inform the claimant that, if his service 
connection claim is granted, a disability rating and 
effective date will be assigned such award.  Id. 

In this case, in November 2001, when the RO sent the veteran 
VCAA notice on his claims for service connection, therein it 
did not include information on disability ratings.  However, 
after granting the claims for service connection in a rating 
decision dated in February 2002, AMC sent the veteran VCAA 
notice specifically pertaining to his claims for higher 
initial evaluations.  In the January 2005 VCAA notice letter, 
AMC acknowledged the veteran's claims for higher initial 
evaluations, informed him of the evidence necessary to 
support those claims, identified the type of evidence that 
would best do so, including certain lay and medical 
information, notified him of VA's duty to assist and 
indicated that it was developing his claims pursuant to that 
duty.  As well, AMC identified the evidence it had received 
in support of the veteran's claim and the evidence it was 
responsible for securing.  AMC noted that it would make 
reasonable efforts to assist the veteran in obtaining all 
other outstanding evidence provided he identified the 
source(s) thereof.  AMC also noted that, ultimately, it was 
the veteran's responsibility to ensure VA's receipt of all 
requested evidence.  AMC advised the veteran to sign the 
enclosed forms authorizing the release of his treatment 
records if he wished VA to obtain them on his behalf.  The RO 
also advised the veteran to send directly to VA all other 
requested evidence.  

The content of this notice letter considered in conjunction 
with the content of other documents sent to the veteran 
during the course of his appeal reflects compliance with the 
requirements of the law as found by the Court in Pelegrini II 
and Dingess/Hartman.

Specifically, in rating decisions dated in February 2002 and 
October 2005, a statement of the case issued in October 2002, 
and a supplemental statement of the case issued in October 
2005, the RO provided the veteran some of the same 
information noted in the VCAA notice letter.  As well, the RO 
provided the veteran the reasons for which it denied or only 
partially granted his claims, identified the evidence it had 
considered in so doing and the evidence still needed to 
substantiate those claims, and explained how it derived the 
disability evaluations at issue.  In addition, the RO 
furnished the veteran all provisions pertinent to his claims, 
including, in part, those governing VA's duties to notify and 
assist and those governing ratings of scars prior to, and as 
of, August 30, 2002.  

For the following reasons, any defect with respect to the 
timing of the January 2005 VCAA notice was harmless error.  
First, as previously indicated, in the aggregate, VA met the 
content notification requirements of the VCAA.  Second, in 
Pelegrini II, the Court recognized the need for, and the 
validity of, notification sent after the initial decision in 
cases where such notice was not mandated until after that 
initial decision had been made.  Although, in this case, the 
VCAA was already in effect at the time the RO decided the 
veteran's claims for higher initial evaluations, the only way 
that VA could now provide notice prior to initial 
adjudication would be to vacate all prior adjudications and 
to nullify the notice of disagreement and substantive appeal 
that the veteran filed to perfect his appeal to the Board.  
This would be an absurd result, forcing the veteran to begin 
the appellate process anew.  Moreover, in reviewing 
determinations on appeal, the Board is required to review the 
evidence of record on a de novo basis and without providing 
any deference to the RO's prior decision.  As such, the 
veteran is in no way prejudiced by having been provided 
notice after the RO issued its rating decision granting him 
service connection for multiple disabilities and assigning 
those disabilities initial evaluations.  Rather, thereafter, 
VA afforded the veteran an appropriate opportunity to 
identify or submit additional evidence prior to the Board's 
consideration of his appeal.

With regard to the duty to notify, the VCAA requires that VA 
give a claimant an opportunity to submit information and 
evidence in support of his claim.  Once this has been 
accomplished, all due process concerns have been satisfied.  
Bernard, 4 Vet. App. at 384; Sutton v. Brown, 9 Vet. App. 553 
(1996); see also 38 C.F.R. § 20.1102 (2005) (harmless error).  
Because the content requirements of a VCAA notice have 
essentially been satisfied in regard to the veteran's claims, 
any error in not providing a single notice to the veteran 
covering all content requirements, or any error in timing, is 
harmless error and does not prejudice the veteran in the 
disposition of his claims for higher initial evaluations.



B.  Duty to Assist

VA also made reasonable efforts to identify and obtain 
relevant records in support of the veteran's claims.  38 
U.S.C.A.§ 5103A(a), (b), (c) (West 2002).  First, the RO 
endeavored to secure and associate with the claims file all 
evidence the veteran identified as being pertinent to his 
claims, including service medical records.  Second, the RO 
conducted medical inquiry by affording the veteran VA 
examinations, during which examiners discussed the severity 
of the disabilities at issue in this case.  

Under the facts of this case, "the record has been fully 
developed," and "it is difficult to discern what additional 
guidance VA could have provided to the veteran regarding what 
additional evidence he should submit to substantiate his 
claim[s]."  Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 
2004); see also Livesay v. Principi, 15 Vet. App. 165, 178 
(2001) (en banc) (observing that the VCAA is a reason to 
remand many, many claims, but it is not an excuse to remand 
all claims); Reyes v. Brown, 7 Vet. App. 113, 116 (1994); 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (both 
observing circumstances as to when a remand would not result 
in any significant benefit to the claimant).  Any error, 
whether procedural or substantive, is only prejudicial when 
the error affects a substantial right so as to injure an 
interest that the statutory or regulatory provision involved 
was designed to protect to the extent that it affects the 
essential fairness of the adjudication.  

II.  Analysis of Claims

In service, in April 1968, the veteran sustained penetrating 
shrapnel wounds to his left, non-dominant arm, left forearm 
area and left side of his face.  Initial treatment included 
debridement and packing of the wounds.  During surgery, 
physicians also noted a lacerated left brachial artery and 
median nerve high in the left arm, which they repaired.  They 
also noted a left zygomatic arch fracture, which later healed 
uneventfully.  They closed the veteran's wounds with delayed 
primary closure.  Approximately three weeks later, they 
transferred the veteran to Guam for physical therapy and the 
removal of sutures.  At the time, the veteran complained of 
pain in the median nerve distribution of the left hand and 
median nerve palsy.  Several weeks later at a different 
hospital, physicians found complete left median nerve palsy, 
which involved an absent sensation in the median nerve 
distribution.  This condition necessitated a median nerve 
exploration with neurolysis of the left median nerve, during 
which physicians discovered a neuroma in the median nerve.  
Following surgery, the veteran regained some median nerve 
function, including slight thenar muscle power and spotty 
sensations to the left hand, but continued to have 
considerable weakness in flexion of the index and long 
fingers and absent sensation to the thumb, index and long 
fingers.  The veteran was able to flex his lest wrist and had 
full range of motion of the left elbow joint.  Residuals of 
the veteran's shrapnel wounds eventually necessitated his 
discharge from service and placement on the permanent 
disability retired list.    

The veteran now seeks increased evaluations for various 
residuals of the shell fragment wounds on the basis that the 
evaluations assigned such residuals do not accurately reflect 
the severity thereof.

Disability evaluations are determined by evaluating the 
extent to which a veteran's service-connected disability 
adversely affects his ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
his symptomatology with the criteria set forth in the 
Schedule for Rating Disabilities (rating schedule).  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.10 
(2005).  If two evaluations are potentially applicable, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
evaluation; otherwise, the lower evaluation will be assigned.  
38 C.F.R. § 4.7 (2005).

Where an award of service connection for a disability has 
been granted and the assignment of an initial evaluation for 
that disability is disputed, separate evaluations may be 
assigned for separate periods of time based on the facts 
found.  In other words, the evaluations may be "staged."  
Fenderson v. West, 12 Vet. App. 119, 125-126 (1999).  In 
other cases, the present level of disability is of primary 
concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

A disability may require re-evaluation in accordance with 
changes in a veteran's condition.  In determining the level 
of current impairment, it is thus essential that the 
disability be considered in the context of the entire 
recorded history.  38 C.F.R. § 4.1.

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  

A.  Nerve Damage - Left Arm and Hand

The RO has evaluated ulnar palsy of the veteran's left arm as 
30 percent disabling under Diagnostic Code (DC) 8516.  This 
code provides that a 30 percent evaluation is assignable for 
severe incomplete paralysis of the minor ulnar nerve.  A 
50 evaluation is assignable for complete paralysis of the 
minor ulnar nerve with a "griffin claw" deformity, due to 
flexor contraction of ring and little fingers, atrophy very 
marked in dorsal interspace and thenar and hypothenar 
eminences; loss of extension of ring and little fingers 
cannot spread the fingers (or reverse), cannot adduct the 
thumb; flexion of wrist weakened.  38 C.F.R. § 4.124a, DC 
8516 (2005).  

DC 8515 is also applicable to this claim.  This code provides 
that a 10 percent evaluation is assignable for mild 
incomplete paralysis of the minor median nerve.  A 20 percent 
evaluation is assignable for moderate incomplete paralysis of 
the minor median nerve.  38 C.F.R. § 4.124a, DC 8515 (2005).  

The term "incomplete paralysis," with this and other 
peripheral nerve injuries, indicates a degree of lost or 
impaired function substantially less than the type picture 
for complete paralysis given with each nerve, whether due to 
varied level of the nerve lesion or to partial regeneration.  
When the involvement is wholly sensory, the rating should be 
for the mild, or at most, the moderate degree.  38 C.F.R. § 
4.124a (2005).

According to these criteria and based on the reasoning 
discussed below, the evidence establishes that the veteran's 
ulnar nerve disability picture does not more nearly 
approximate the criteria for an initial evaluation in excess 
of 30 percent under DC 7121.  The evidence also establishes, 
however, that damage to the median nerve of the veteran's 
left arm more nearly approximates the criteria for a separate 
10 percent evaluation under DC 8515. 

In 1970, following treatment of the in-service shrapnel 
wounds to the veteran's left arm and face, the Central 
Physical Evaluation Board advised the veteran that residuals 
of his wounds would, on discharge, entitle him to a 60 
percent evaluation under DC 8515 of VA's rating schedule 
based on complete paralysis of the median nerve.  Since then, 
however, VA examiners have evaluated the veteran's nerve 
function and determined that the veteran has damage to both 
his ulnar and median nerves secondary to his in-service 
shrapnel wounds, but not complete paralysis of any nerve.    

During a VA examination conducted in December 2001, an 
examiner noted only limited, rather than complete, nerve 
damage and indicated that such damage involved the ulnar, 
rather than median nerve.  The examiner specifically 
indicated that the veteran was not able to make a tight fist 
with his left hand, and had a weak left grip and difficultly 
tying his show laces, fastening buttons, picking up and 
tearing a piece of paper, and picking up and grasping tightly 
a pen.  The examiner also indicated that the veteran had 
decreased sensation and reflexes in the left upper extremity.  
He noted marked decreased distribution of the nerves on the 
ulnar side and diagnosed ulnar nerve palsy of the left hand. 

During a VA neurology examination conducted in July 2005, a 
VA examiner noted that the veteran had more significant nerve 
damage than his nerve disability evaluation reflected.  He 
indicated that the veteran had mild weakness in the ulnar and 
median nerve distributions on the left, and trace weakness in 
the finger extensors, left triceps and left brachioradialis.  
He diagnosed abnormal findings in the median and ulnar nerve 
distributions. 
 
The above evidence establishes that the veteran has no more 
than severe incomplete paralysis of the minor ulnar nerve.  
No medical professional has indicated that the veteran has a 
"griffin claw" deformity, marked atrophy in the dorsal 
interspace and thenar and hypothenar eminences, or an 
inability to extend or spread certain fingers or flex the 
left wrist.  Rather, the veteran is still able to use, albeit 
to a somewhat limited extent, his left hand and fingers, and 
his left hand grip, while weak, is not completely impaired.  

The Board thus concludes that the criteria for an evaluation 
in excess of 30 percent for ulnar palsy, status post shell 
fragment wound, left arm, have not been met.  In reaching 
this decision, the Board considered the complete history of 
the disability at issue as well as the current clinical 
manifestations and the effect this disability has on the 
earning capacity of the veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41 
(2005).  In addition, the Board considered the applicability 
of the benefit-of-the-doubt doctrine, but as there is not an 
approximate balance of positive and negative evidence of 
record, reasonable doubt could not be resolved in the 
veteran's favor.  Rather, as a preponderance of the evidence 
is against the claim, the claim must be denied. 

As previously indicated, the above evidence also establishes 
that the veteran has median nerve damage secondary to his in-
service shell fragment wounds.  Pyramiding, that is the 
evaluation of the same disability, or the same manifestation 
of a disability, under different diagnostic codes, is to be 
avoided when evaluating a veteran's service-connected 
disability.  38 C.F.R. § 4.14 (2005).  However, it is 
possible for a veteran to have separate and distinct 
manifestations from the same injury which would permit rating 
under several diagnostic codes; the critical element in 
permitting the assignment of several evaluations under 
various diagnostic codes is that none of the symptomatology 
for any one of the conditions is duplicative or overlapping 
with the symptomatology of the other condition.  See Esteban 
v. Brown, 6 Vet. App. 259, 261-62 (1994).  

In this case, a VA examiner has indicated that the veteran 
has separate and distinct nerve manifestations from the in-
service shrapnel wounds, some that affect the veteran's ulnar 
nerve and some that affect his median nerve.  Since 
discharge, no medical professional has characterized those 
that affect the median nerve as more than mild.  The Board 
thus finds that the veteran has no more than mild incomplete 
paralysis of the minor median nerve.  Based on that finding, 
the Board concludes that the criteria for a separate 10 
percent evaluation for median nerve damage, status post shell 
fragment wound, left arm, have been met.  

B.  Scars

The RO has evaluated the scars on the veteran's left arm as 
10 percent disabling pursuant to DC 7804.  The RO has 
evaluated the scar on the veteran's face as noncompensably 
disabling pursuant to DC 5298, which governs ratings of 
removal of the coccyx.  The Board believes that the facial 
scar is more appropriately rated under DC 7804.  

Effective August 30, 2002, VA amended the criteria for rating 
skin disabilities, which include scars evaluated under DC 
7804.  See 67 Fed. Reg. 49,590 (July 31, 2002).  Where the 
law or regulations governing a claim change while the claim 
is pending, the version most favorable to the claimant 
applies, absent congressional intent to the contrary.  See 
Karnas v. Derwinski, 1 Vet. App. 308, 312-13 (1991).  For the 
period prior to the effective date of the change, however, 
the Board must apply the former version of the regulation.  
VAOPGCPREC 3-2000 (April 10, 2000), 65 Fed. Reg. 33,422 
(2000).

Prior to August 30, 2002, scars disfiguring the head, face or 
neck were to be rated under Diagnostic Code 7800.  Under that 
code, a zero percent evaluation was assignable for slight 
scars disfiguring the head, face or neck.  A 10 percent 
evaluation was assignable for moderate, disfiguring scars.  A 
30 percent evaluation was assignable for severe, disfiguring 
scars, especially if producing a marked and unsightly 
deformity of the eyelids, lips or auricles.  38 C.F.R. § 
4.118, Diagnostic Code 7800 (2001).  

Scars that were not disfiguring or the result of burns were 
to be rated under DCs 7803 to 7805.  Under DC 7803, a 10 
percent evaluation was assignable for scars, superficial, 
poorly nourished, with repeated ulceration.  38 C.F.R. § 
4.118, DC 7803 (2001). Under Diagnostic Code 7804, a 10 
percent evaluation was assignable for scars that were 
superficial, tender and painful on objective demonstration.  
38 C.F.R. § 4.118, DC 7804 (2001).  The 10 percent evaluation 
was to be assigned when the requirements were met even though 
the location may have been on the tip of a finger or toe, and 
the evaluation was not to exceed the amputation value for the 
limited involvement.  38 C.F.R. § 4.118, DC 7804, Note 
(2001).  Under DC 7805, other types of scars were to be rated 
based on limitation of function of the part affected.  38 
C.F.R. § 4.118, DC 7804 (2001).

As of August 30, 2002, disfigurement of the head, face or 
neck is to be rated under Diagnostic Code 7800.  Under DC 
7800, a 10 percent evaluation is assignable when one 
characteristic of disfigurement appears.  A 30 percent 
evaluation is assignable when there is visible or palpable 
tissue loss and either gross distortion or asymmetry of one 
feature or paired set of features (nose, chin, forehead, eyes 
(including eyelids), ears (auricles), cheeks, lips), or; with 
two or three characteristics of disfigurement.  38 C.F.R. § 
4.118, DC 7800 (2005).  

The eight characteristics of disfigurement include: scar 5 or 
more inches (13 or more cm.) in length; scar at least one-
quarter inch (0.6 cm.) wide at widest part; surface contour 
or scar elevated or depressed on palpation; scar adherent to 
underlying tissue; skin hypo- or hyper-pigmented in an area 
exceeding six square inches (39 sq. cm.); skin texture 
abnormal (irregular, atrophic, shiny, scaly, etc.) in an area 
exceeding six square inches (39 sq. cm.); underlying soft 
tissue missing in an area exceeding six square inches (39 sq. 
cm.); skin indurated and inflexible in an area exceeding six 
square inches (39 sq. cm.).  38 C.F.R. § 4.118, DC 7800, Note 
(1) (2005).

Scars, other than of the head, face, or neck, which are deep 
or cause limited motion, are to be rated under Diagnostic 
Code 7801.  DC 7801 provides that a 10 percent evaluation is 
assignable for such scars when the area or areas exceed 6 
square inches (39 sq. cm.).  A 20 percent evaluation is 
assignable when the area or areas exceed 12 square inches (77 
sq. cm.).  38 C.F.R. § 4.118, DC 7801 (2005).  Scars in 
widely separated areas, as on two or more extremities or on 
anterior and posterior surfaces of extremities or trunk, will 
be separately rated and combined in accordance with § 4.25 of 
this part.  A deep scar is one associated with underlying 
soft tissue damage.  38 C.F.R. § 4.118, DC 7801, Note (1), 
(2) (2005).

Scars, other than of the head, face, or neck, which are 
superficial and do not cause limited motion, are to be rated 
under DC 7802.  DC 7802 provides that a 10 percent evaluation 
is assignable for area or areas of 144 square inches (929 sq. 
cm.) or greater.  38 C.F.R. § 4.118, DC 7802 (2005).  Scars 
in widely separated areas, as on two or more extremities or 
on anterior and posterior surfaces of extremities or trunk, 
will be separately rated and combined in accordance with § 
4.25 of this part.  A superficial scar is one not associated 
with underlying soft tissue damage.  38 C.F.R. § 4.118, DC 
7802, Note (1), (2) (2005).

Under DC 7803, a 10 percent evaluation is assignable for 
scars that are superficial and unstable.  38 C.F.R. § 4.118, 
DC 7803 (2005).  An unstable scar is one where, for any 
reason, there is frequent loss of covering of skin over the 
scar.  A superficial scar is one not associated with 
underlying soft tissue damage.  38 C.F.R. § 4.118, DC 7803, 
Note (1), (2) (2005).

Under DC 7804, a 10 percent evaluation is assignable for 
scars that are superficial and painful on examination.  38 
C.F.R. § 4.118, DC 7804 (2005).  A 10 percent evaluation will 
be assigned for a scar on the tip of a finger or toe even 
though amputation of the part would not warrant a compensable 
evaluation.  (See § 4.68 of this part on the amputation 
rule.)  38 C.F.R. § 4.118, DC 7804, Note (2) (2005).  

Other types of scars are to be rated based on limitation of 
function of affected part. 38 C.F.R. § 4.118, DC 7805 (2005).

Based on these criteria and the reasoning discussed below, 
the evidence establishes that the veteran's scar disability 
pictures do not more nearly approximate higher initial 
evaluations under any of the aforementioned DCs.   

During VA examinations conducted in December 2001 and July 
2005, examiners 
noted two left arm scars: one measuring 13 centimeters in 
length and another measuring 9 centimeters in length.  They 
indicated that the scars were deep and tender on pressure, 
but well healed and linear, involved loss of underlying 
tissue, and caused no functional limitation.  Such findings 
establish the veteran's entitlement to an initial 10 percent 
evaluation under both the former and revised criteria for 
evaluating scars.  In the absence of evidence showing that 
either scar on the veteran's left arm causes limitation of 
function of the left arm or involves an area exceeding 12 
square inches or 77 square centimeters, an initial evaluation 
in excess of 10 percent is not assignable under any of the 
aforementioned DCs.

During the same VA examinations, examiners also noted that x-
rays failed to confirm a fracture of the left zygomatic arch 
and instead showed a retained fragment in the same area.  
They noted only one residual of the initial fragment wound: a 
well-healed, asymptomatic, superficial, one-inch scar, which 
involved irregular skin, but caused no functional loss and 
was not disfiguring.  The examiners did not indicate that the 
facial scar was poorly nourished with repeated ulceration, 
objectively tender, painful or unstable, or involved an area 
exceeding 6 square inches.  An initial compensable evaluation 
is thus not assignable under any of the aforementioned DCs.

The veteran asserts that each scar on his left arm should be 
rated separately and should contemplate muscle and nerve 
involvement.  He further argues that the scar on his face 
causes pain and should therefore be found to be compensable.  
The Board acknowledges the veteran's assertions, but points 
out that DCs 7801 to 7805, former and revised, do not 
indicate that each scar that results from a particular injury 
should be evaluated separately.  In fact, these DCs 
specifically refer to "scars," rather than a "scar" in 
citing the criteria that must be met for a particular 
disability evaluation to be assigned.  In addition, although 
the veteran believes that there is muscle and nerve 
involvement associated with his left arm scars and pain 
associated with his facial scar, no medical professional has 
confirmed the existence of such involvement or pain.      

The rating schedule is designed to accommodate changes in 
condition; therefore, the veteran may be awarded higher 
initial evaluations in the future should his scar disability 
pictures change.  See 38 C.F.R. § 4.1.  At present, however, 
the 10 percent evaluation initially assigned his left arm 
scars and the zero percent evaluation initially assigned his 
facial scar are the most appropriate given the medical 
evidence of record.

Based on the previous findings, the Board concludes that the 
criteria for an initial evaluation in excess of 10 percent 
for scars, status post shell fragment wound, left arm, and an 
initial compensable evaluation for residuals, fracture, 
status post shell fragment wound with retained foreign 
bodies, left zygomatic arch, have not been met.  In reaching 
this decision, the Board considered the complete history of 
the disabilities at issue as well as the current clinical 
manifestations and the effect these disabilities have on the 
earning capacity of the veteran.  38 C.F.R. §§ 4.1, 4.2, 
4.41. In addition, the Board considered the applicability of 
the benefit-of-the-doubt doctrine, but as there was not an 
approximate balance of positive and negative evidence of 
record, reasonable doubt could not be resolved in the 
veteran's favor. Rather, as a preponderance of the evidence 
is against the claims, such claims must be denied.


ORDER

An initial evaluation in excess of 30 percent for ulnar 
palsy, status post shell fragment wound, left arm, is denied.

A separate 10 percent evaluation for median nerve damage, 
status post shell fragment wound, left arm, is granted 
subject to statutory and regulatory provisions governing the 
payment of monetary benefits.

An initial evaluation in excess of 10 percent for scars, 
status post shell fragment wound, left arm, is denied.

An initial compensable evaluation for residuals, fracture, 
status post shell fragment wound with retained foreign 
bodies, left zygomatic arch, is denied.


REMAND

The veteran also claims entitlement to an initial compensable 
evaluation for residuals of a lacerated brachial artery 
repair.  Additional action is necessary before the Board can 
decide this claim.  

As previously indicated, the VCAA, codified at 
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002), and its 
implementing regulations, codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a) (2005), are applicable to the 
veteran's appeal.  The VCAA provides, in part, that VA must 
assist a claimant in obtaining and fully developing all of 
the evidence relevant to his claim.  With regard to the claim 
now being remanded, however, VA has not yet satisfied its 
duty to assist the veteran in the development thereof.

Under 38 U.S.C.A. § 5103A, VA's duty to assist includes 
providing the claimant a medical examination or obtaining a 
medical opinion when an examination or opinion is necessary 
to make a decision on a claim.  In this case, the RO afforded 
the veteran VA examinations since he filed the claim at issue 
in this remand, but the reports of these examinations are 
inadequate to decide such claim.  

The RO has evaluated residuals of the repair of the lacerated 
brachial artery pursuant to DC 7112.  DC 7112 provides that a 
zero percent evaluation is assignable for an asymptomatic 
aneurysm of any small artery.  38 C.F.R. § 4.104, DC 7112 
(2005).  If symptomatic, the disability is to be evaluated 
according to body system affected.  Following surgery, 
residuals are to be evaluated under the body system affected.  
38 C.F.R. § 4.104, DC 7112, Note (2005).  

During a VA muscles examination conducted in July 2005, an 
examiner initially indicated that the veteran had a good 
result from the repair and had a palpable radial artery at 
the wrist with no apparent vascular abnormalities.  He then 
indicated that there was involvement of the veteran's triceps 
and biceps.  He noted tissue loss and weakness in those areas 
and recorded the veteran's report of flare-ups of muscle 
symptomatology, including discomfort, which limited his 
activities.  

The RO has not yet rated the veteran for any muscle 
injury(ies) resulting from the in-service brachial artery 
repair.  Moreover, the Board is unable to determine the 
severity of any such injury(ies) without additional medical 
information.  As the record stands, the Board is unclear of 
the muscle groups affected by such injury(ies) and the extent 
of such injury(ies).  Given this fact, a remand for further 
medical inquiry is necessary. 

This case is REMANDED for the following action:

1.  AMC should arrange for the veteran to 
be afforded a VA examination of his left 
arm for the purpose of determining the 
severity of any muscle disability that 
has resulted from his in-service 
lacerated brachial artery repair or shell 
fragment wounds of the left arm.  AMC 
should notify the veteran that if he does 
not attend the scheduled examination, his 
failure to do so might adversely affect 
his claim for a higher initial evaluation 
for residuals of a repair of a lacerated 
brachial artery.  AMC should forward the 
claims file to the examiner for review of 
all pertinent documents therein and ask 
the examiner to confirm in his written 
report that he conducted such a review.  
Following a thorough evaluation, during 
which all indicated tests are performed, 
the examiner should:

a) offer an opinion as to 
whether the veteran has muscle 
disability resulting from the 
in-service repair of his 
lacerated brachial artery or 
shell fragment wounds of the 
left arm; and if so 

b) note each affected muscle 
group;  

c) with regard to each muscle 
group, characterize such 
disability as slight, moderate, 
moderately severe or severe, 
keeping in mind additional 
functional limitation during 
flare-ups; and 

d) provide detailed rationale, 
with specific references to the 
record, for the opinion 
provided.  

2.  Thereafter, AMC should readjudicate 
the veteran's claim for a higher initial 
evaluation for residuals of a lacerated 
brachial artery repair based on all of the 
evidence of record.  If the benefit sought 
on appeal is not granted to the veteran's 
satisfaction, AMC should provide the 
veteran and his representative a 
supplemental statement of the case and an 
opportunity to respond thereto.  

Thereafter, subject to current appellate procedure, the RO 
should return this case to the Board for further 
consideration, if in order.  By this REMAND, the Board 
intimates no opinion as to the ultimate disposition of the 
appeal.  No action is required of the veteran unless he 
receives further notice.  He does, however, have the right to 
submit additional evidence and argument on the matter the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369, 
372 (1999).

The law requires that this claim be afforded expeditious 
treatment.  See The Veterans' Benefits Improvements Act of 
1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West 2002) (Historical and 
Statutory Notes) (providing that all claims that are remanded 
by the Board or by the United States Court of Appeals for 
Veterans Claims (Court) for additional development or other 
appropriate action must be handled expeditiously); see also 
VBA's Adjudication Procedure Manual, M21-1, Part IV, paras. 
8.44-8.45 and 38.02-38.03 (directing the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court).



____________________________________________
V. L. JORDAN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


